Citation Nr: 0842652	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-41 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel







INTRODUCTION

The veteran had active service from April 1951 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the VARO 
in St. Louis, Missouri, that granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation, effective October 25, 2004.  The 
veteran has duly appealed the assigned initial disability 
evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional procedural and evidentiary 
development is necessary prior to the adjudication of the 
matter.  In Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) found that, at a minimum, 38 U.S.C.A. § 5103 (a) 
notice requires that VA notify the veteran of the following: 
(1) the claim is to be supported with evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) general notice of the requirements of the 
applicable diagnostic codes; (3) should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes based on the nature of 
the symptoms, the condition for which disability compensation 
is being sought, the severity of their duration, and their 
impact upon employment and daily life; and (4) examples of 
the types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  In light 
of the need for further evidentiary development described 
below and as the veteran has not received sufficient notice 
regarding his downstream claim for an increased disability 
rating claim, under Vasquez, such notice should be provided.

The veteran and his representative argue that the veteran's 
hearing loss warranted an initial compensable evaluation and 
that his disability has worsened throughout the pendency of 
this appeal.  A review of the evidence of record reveals the 
last audiometric examination accorded the veteran by VA was 
in April 2005.  In support of his claim, the veteran has 
submitted a March 2007 audiological report from the Dwight D. 
Eisenhower VA Medical Center (VAMC) in St. Louis, Missouri.  
The March 2007 audiological findings, however, are inadequate 
for rating purposes because the speech recognition testing 
was not consistent with the requirements of 38 C.F.R. § 
4.85(a).  The audiologist utilized W-22 word recognition 
scores and not the required Maryland CNC speech recognition 
scores.  Therefore, the RO should obtain and associate with 
the record all outstanding pertinent medical records from the 
St. Louis VAMC and schedule the veteran for an additional VA 
examination.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992; 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
revised duty to assist notice in 
compliance with Vasquez-Flores.  The 
notice letter must explain what evidence 
is required to demonstrate the worsening 
of the service-connected bilateral hearing 
loss and the impact of that worsening on 
the veteran's occupational and daily life.

2.  The RO should obtain copies of 
treatment records from the VAMC in St. 
Louis, Missouri, pertaining to the 
veteran's hearing loss from 2004 to the 
present.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

3.  The veteran should be scheduled for an 
audiological examination to determine his 
current level of hearing disability.  The 
examiner should ensure that the Maryland 
CNC test is used in determining his speech 
recognition abilities.

4.  Thereafter, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



